Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 1 of 16 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                          CASE NO.: _________________________

 FRANCIS M. SHAW,

         Plaintiff,

 v.

 SHANDS AT LAKESHORE INC d/b/a
 Lake Shore Specialty Group,

         Defendant,
                                            /

                                        COMPLAINT

       The Plaintiff FRANCIS M. SHAW sues Defendant SHANDS AT LAKESHORE

 INC d/b/a Lake Shore Specialty Group, and alleges:

                                       INTRODUCTION

       1.      This is an action by Plaintiff FRANCIS M. SHAW, under the Age

Discrimination in Employment Act, 29 U.S.C. 623 (ADEA); the Civil Rights Act of 1964,

as amended, 42 U.S.C. §2000e et seq. (“Title VII”); 42 U.S.C. § 1981 and the Florida Civil

Rights Act of 1992 (FCRA), Florida Statute Section 760, to redress injury done to her by the

Defendant, SHANDS AT LAKESHORE INC d/b/a Lake Shore Specialty Group’s

discriminatory treatment on the basis of her age and race.

                              JURISDICTION AND VENUE

       2.      This is an action for damages brought in excess of $15,000.00, exclusive of

interest, attorney’s fees and costs.

       3.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331


                                                1
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 2 of 16 PageID 2



and §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

Plaintiff’s state law claims because they arise out of the same nucleus of operative facts as

the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

        4.      The venue of this action is properly placed in the Middle District of Florida,

Jacksonville Division, pursuant to 28 U.S.C. §1391(b), since the employment practices

hereafter alleged to be unlawful were committed in Columbia County Florida.

                                          PARTIES

        5.      Plaintiff FRANCIS M. SHAW (“Shaw” or “Plaintiff”), is a resident of

Columbia County, who was employed by Defendant SHANDS AT LAKESHORE INC

D/B/A LAKE SHORE SPECIALTY GROUP.                      At the time of her employment with

Defendant, Plaintiff was a Black woman, who at the time of the adverse employment action

was 57-years old, as such she is a member of certain protected classes of persons.

        6.      Corporate Defendant SHANDS AT LAKESHORE INC D/B/A LAKE

SHORE SPECIALTY GROUP (“SHANDS” or “Defendant”), is a for profit corporation

authorized to conduct business in the State of Florida, in Columbia County, Florida, and

within the jurisdiction of this Court.

                              PROCEDURAL REQUIREMENTS

        7.      All conditions precedent to this action have been fulfilled. Plaintiff dual-filed

two Charges of Discrimination with the EEOC, and also with the Florida Commission on

Human Relations within 300 days of the alleged violation. To date, over six (6) months have

passed since the filing of the complaints. On or about August 13, 2019, the U.S. Equal

Employment Opportunity Commission issued to Plaintiff a Dismissal and Notice of Rights

with respect to such charge of discrimination.



                                                 2
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 3 of 16 PageID 3




                                  STATEMENT OF FACTS

        8.      Plaintiff began her employment with Defendant in 1999, as an office clerk. She

was subsequently moved to the position of a film clerk in Radiology.

        9.       In approximately 2012, Plaintiff was moved to the Defendant’s west clinic

location and was moved to the role of financial specialists.

        10.     As a financial specialist, Plaintiff’s duties included taking patients’ insurance

and other medical payments.

        11.     Throughout her employment with the Defendant, Plaintiff performed her

duties in a satisfactory fashion. Plaintiff possessed all the required skills, training and

qualifications for the job in question, and performed her duties without significant issue or

controversy.

        12.     For the majority of her, nearly 20-year employment with the Defendant,

Plaintiff was treated as a valued member of the team and faced no discipline on the job.

        13.     However, that changed after Plaintiff’s supervisor Suzy Moody moved to the

west clinic in 2012.

        14.     During the time Plaintiff was employed by the Defendant, Plaintiff was

subjected to unlawful acts of discrimination and harassment based on her race and age.

        15.     After she became Plaintiff’s supervisor, Ms. Moody frequently and

continuously subjected her to verbal abuse, unwarranted scrutiny and unfounded allegations.

        16.     Frequently, Ms. Moody would comment to Plaintiff that blacks don’t know

anything or that blacks are slow to comprehend.

        17.     Ms. Moody also made comments specific to Plaintiff such as saying that she




                                                  3
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 4 of 16 PageID 4



was too old to catch on to the work she was doing, even though she had been doing the same

thing for years.

         18.      Ms. Moody would also sit and watch Plaintiff’s work, subjecting her to

scrutiny that she didn’t give to Plaintiff’s younger Caucasian co-workers.

         19.      During Plaintiff’s employment she observed that the Defendant did not

promote black employees into supervisory roles, rather those roles were given to younger

Caucasian employees.

         20.      In, or about, March 2017, Plaintiff was moved to a new location 30 minutes

to an hour away and replaced by a younger Caucasian employee who, on information and

belief, was paid more than the Plaintiff despite less experience.

         21.      After Plaintiff was moved, Ms. Moody continued to call the office and harass

her.

         22.      On, or about, April 22, 2018, Plaintiff was forced to resign due to the constant

harassment.

                                    COUNT I:
       VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
          1967, 29 U.S.C. § 623 (ADEA): DISCRIMINATION BASED ON AGE

         23.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs

1-22 above as if set out in full herein.

         24.      Defendant employed Plaintiff since 1999 as first an office clerk, then a film

clerk in Radiology, and finally a financial specialist until her constructive discharge on, or about

April 22, 2018.

         25.      At all times material hereto, the Defendant failed to comply with the Age

Discrimination in Employment Act, 29 U.S.C. § 623 (a) et seq., as amended, which states,


                                                  4
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 5 of 16 PageID 5



“It shall be unlawful for an employer: (1) to fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual's

age; (2) to limit, segregate, or classify his employees in any way which would deprive or

tend to deprive any individual of employment opportunities or otherwise adversely affect

his status as an employee, because of such individual's age; or (3) to reduce the wage rate of

any employee in order to comply with this chapter.”

       26.     The discrimination of Plaintiff by Defendant was caused by Defendant being

aware of Plaintiff’s Age.

       27.     At all relevant times, including the time of discrimination, Defendant was

aware that Plaintiff was 57 years old.

       28.     At the time of the unlawful discrimination, the Plaintiff did satisfactorily

perform the essential functions assigned to her by the Defendant. The Plaintiff was qualified

for the position apart from her apparent Age.

       29.     The Defendant is a sophisticated employer who has actual knowledge of the

requirements of the Age Discrimination in Employment Act of 1967, as amended.

       30.     The failure of Defendant to adhere to the mandates of the Act was willful and

its violations of the provisions of the Act were willful.

       31.     Defendant, through its practices and policies as an employer, willfully, and

with malicious or reckless disregard of Plaintiff’s federally protected rights,

discriminated against Plaintiff on account of her age in violation of the Act with respect to

its decision to treat Plaintiff different from other employees.

       32.     Plaintiff’s harassment by Defendant and Plaintiff’s termination from


                                                5
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 6 of 16 PageID 6



employment was directly and proximately caused by the Defendant’s unjustified

discrimination against Plaintiff because she was 57 years old, in violation of the Act.

       33.      Any alleged nondiscriminatory reason for the harassing and discriminatory

treatment against Plaintiff by Defendant is a mere pretext for the actual reasons for the

Plaintiff’s treatment, her Age.

       34.      The Defendant’s actions were malicious and were recklessly indifferent to

the Plaintiff’s rights protecting a person from discrimination due to her age. The

discrimination on the basis of Age constitutes unlawful discrimination.

       35.      As a direct and proximate result of the Defendant’s intentional conduct,

Plaintiff suffered serious economic losses as well as mental pain and suffering.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff FRANCIS M. SHAW respectfully requests that this court

order the following:

             a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                the ADEA;

             b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                benefits and damages;

             c. Award Plaintiff compensatory damages under the ADEA for embarrassment,
                anxiety, humiliation and emotional distress Plaintiff has suffered and
                continues to suffer;

             d. Liquidated damages;

             e. Award Plaintiff prejudgment interest on her damages award;

             f. Award Plaintiff reasonable costs and attorney’s fees; and

             g. Grant Plaintiff such other and further relief as this Court deems equitable
                and just.



                                               6
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 7 of 16 PageID 7



                            COUNT II:
VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964: DISCRIMINATION
                         BASED ON RACE

        36.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs

1-23 above as if set out in full herein.

        37.     Plaintiff is a member of a protected class of black citizens.

        38.     At all times material hereto, the Defendant failed to comply with the Civil

Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It shall be an unlawful

employment practice for an employer to: (1) fail or refuse to hire or to discharge any

individual, or otherwise to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual's

race, color, religion, sex, or national origin; or (2) to limit, segregate, or classify his

employees or applicants for employment in any way which would deprive or tend to deprive

any individual of employment opportunities or otherwise adversely affect his status as an

employee, because of such individual's race, color, religion, sex, or national origin.”

        39.     During the course of Plaintiff’s employment with the Defendant, Plaintiff

was subjected to a discriminatory, hostile and offensive work environment, which was

substantially motivated by her race, as more fully described in paragraphs 8-23 of this

Complaint.

        40.     The offensive and discriminatory conduct referred to in paragraphs 8-23 of

this Complaint was offensive to Plaintiff and would be offensive to a reasonable person.

        41.     Defendant’s decision to discriminate against Plaintiff was because of

Plaintiff’s race. Alternatively, Plaintiff’s race was a motivating factor in Defendant’s




                                                7
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 8 of 16 PageID 8



decision to discriminate against Plaintiff.

        42.     The Plaintiff was qualified for the position.

        43.     The Defendant is a sophisticated employer who has actual knowledge of the

requirements of Title VII of the Civil Rights Act of 1964, as amended.

        44.     The failure of Defendant to adhere to the mandates of the Act was willful and

its violations of the provisions of the Act were willful.

        45.     Defendant through its practices and policies as an employer, willfully, and

with malicious or reckless disregard of Plaintiff’s federally protected rights, discriminated

against Plaintiff on account of her race in violation of the Act with respect to its decision

to treat Plaintiff different from other employees.

        46.     Plaintiff’s harassment by the Defendant was directly and proximately caused

by the Defendant’s unjustified discrimination against Plaintiff because of her race.

Alternatively, Plaintiff’s race was a motivating factor that made Defendant harass and

terminate Plaintiff.

        47.     At the time of the unlawful discrimination, the Plaintiff did satisfactorily

perform the essential functions assigned to her by the Defendant.

        48.     Any alleged nondiscriminatory reason for the harassing and discriminatory

treatment against Plaintiff by Defendant is a mere pretext for the actual reasons for the

Plaintiff’s treatment, her race.

        49.     The Defendant’s actions were malicious and were recklessly indifferent to

the Plaintiff’s rights protecting a person from discrimination due to their race.

Discrimination on the basis of race constitutes unlawful discrimination.

        50.     As a direct and proximate result of the Defendant’s intentional conduct,


                                                8
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 9 of 16 PageID 9



Plaintiff suffered serious economic losses as well as mental pain and suffering.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff FRANCIS M. SHAW respectfully requests that this court

order the following:

             a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                Title VII;

             b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                benefits and damages;

             c. Award Plaintiff compensatory damages under Title VII for embarrassment,
                anxiety, humiliation and emotional distress Plaintiff has suffered and
                continues to suffer;

             d. Award Plaintiff prejudgment interest on her damages award;

             e. Award Plaintiff punitive damages according to proof;

             f. Award Plaintiff reasonable costs and attorney’s fees; and

             g. Grant Plaintiff such other and further relief as this Court deems equitable
                and just.

                         COUNT III:
  VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                 DISCRIMINATION BASED ON AGE

       51.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs

1-23 and above as if set out in full herein.

       52.      At all times material hereto, the Employer/Defendant failed to comply with

the Florida Civil Rights Act of 1992 [Florida Statutes Section 760.10] which states,

       “It is an unlawful employment practice for an employer: To discharge or to fail or
       refuse to hire any individual, or otherwise to discriminate against any individual
       with respect to compensation, terms, conditions, or privileges of employment,
       because of such individual's race, color, religion, sex, national origin, age, handicap,
       or marital status”


                                               9
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 10 of 16 PageID 10




         53.     Defendant’s decision to discriminate against Plaintiff was because of her age.

 Alternatively, Plaintiff’s age was a motivating factor that caused Defendant to discriminate

 against Plaintiff.

         54.     At all relevant times aforementioned, including the time of discrimination,

 Defendant was aware that Plaintiff was 57 years old.

         55.     At the time of the unlawful discrimination, the Plaintiff did satisfactorily

 perform the essential functions assigned to her by the Defendant.

         56.     The Plaintiff was qualified for the position apart from her age.

         57.     The Plaintiff was discriminated against by her supervisor Suzy Moody

 because of her age.

         58.     The Defendant is a sophisticated employer who has actual knowledge of the

 requirements of the Florida Civil Rights Act, Chapter 760.

         59.     The failure of Defendant to adhere to the mandates of the Act was willful and

 its violations of the provisions of the Act were willful.

         60.     Defendant through its practices and policies as an employer, willfully, and

 with malicious or reckless disregard of Plaintiff’s State protected rights, discriminated

 against Plaintiff because of her age in violation of the Act with respect to its decision to treat

 Plaintiff different from other employees.

         61.     Plaintiff was harassed and discriminated against by the Defendant and

 Plaintiff’s harassment was directly and proximately caused by the Defendant’s unjustified

 discrimination against Plaintiff because of Plaintiff’s age.

         62.     As a direct and proximate result of the Defendant’s intentional conduct,



                                                 10
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 11 of 16 PageID 11



 Plaintiff suffered serious economic losses as well as mental anguish, humiliation, and pain

 and suffering.

         63.      Any alleged nondiscriminatory reason for the harassing and discriminatory

 treatment against Plaintiff by Defendant is a mere pretext for the actual reasons for the

 Plaintiff’s treatment, her age.

         64.      The Defendant’s actions were malicious and were recklessly indifferent to

 the Plaintiff’s rights protecting a person from discrimination due to their age. Discrimination

 on the basis of age constitutes unlawful discrimination in violation of the Florida Civil Rights

 Act, Chapter 760.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff FRANCIS M. SHAW respectfully requests that this court

 order the following:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                  the FCRA;

               b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                  benefits and damages;

               c. Award Plaintiff compensatory damages under the FCRA for embarrassment,
                  anxiety, humiliation and emotional distress Plaintiff has suffered and
                  continues to suffer;

               d. Award Plaintiff prejudgment interest on her damages award;

               e. Award Plaintiff punitive damages according to proof;

               f. Award Plaintiff reasonable costs and attorney’s fees; and

               g. Grant Plaintiff such other and further relief as this Court deems equitable
                  and just.




                                                 11
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 12 of 16 PageID 12



                           COUNT IV:
   VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER 760:
                  DISCRIMINATION BASED ON RACE

         65.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs

 1-23 and above as if set out in full herein.

         66.     At all times material hereto, the Employer/Defendant failed to comply with

 the Florida Civil Rights Act of 1992 [Florida Statutes Section 760.10] which states,

         “It is an unlawful employment practice for an employer: To discharge or to fail or
         refuse to hire any individual, or otherwise to discriminate against any individual
         with respect to compensation, terms, conditions, or privileges of employment,
         because of such individual's race, color, religion, sex, national origin, age, handicap,
         or marital status”

         67.     Plaintiff is a member of a protected class of black citizens

         68.     Defendant’s decision to discriminate against Plaintiff was because of her race.

 Alternatively, Plaintiff’s race was a motivating factor that caused Defendant to discriminate

 against Plaintiff.

         69.     At all relevant times aforementioned, including the time of discrimination,

 Defendant was aware that Plaintiff was black.

         70.     At the time of the unlawful discrimination, the Plaintiff did satisfactorily

 perform the essential functions assigned to her by the Defendant.

         71.     The Plaintiff was qualified for the position apart from her apparent race.

         72.     The Plaintiff was discriminated against by her supervisor Suzy Moody

 because she was black.

         73.     The Defendant is a sophisticated employer who has actual knowledge of the

 requirements of the Florida Civil Rights Act, Chapter 760.

         74.     The failure of Defendant to adhere to the mandates of the Act was willful and


                                                12
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 13 of 16 PageID 13



 its violations of the provisions of the Act were willful.

         75.      Defendant through its practices and policies as an employer, willfully, and

 with malicious or reckless disregard of Plaintiff’s State protected rights, discriminated

 against Plaintiff because of her race in violation of the Act with respect to its decision to treat

 Plaintiff different from other employees.

         76.      Plaintiff was harassed and discriminated against by the Defendant and

 Plaintiff’s harassment was directly and proximately caused by the Defendant’s unjustified

 discrimination against Plaintiff because of Plaintiff’s race.

         77.      As a direct and proximate result of the Defendant’s intentional conduct,

 Plaintiff suffered serious economic losses as well as mental anguish, humiliation, and pain

 and suffering.

         78.      Any alleged nondiscriminatory reason for the harassing and discriminatory

 treatment against Plaintiff by Defendant is a mere pretext for the actual reasons for the

 Plaintiff’s treatment, her race.

         79.      The Defendant’s actions were malicious and were recklessly indifferent to

 the Plaintiff’s rights protecting a person from discrimination due to their national origin.

 Discrimination on the basis of national origin constitutes unlawful discrimination in

 violation of the Florida Civil Rights Act, Chapter 760.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff FRANCIS M. SHAW respectfully requests that this court

 order the following:

               a. Enter judgment in Plaintiff’s favor and against Defendant for its violations of
                  the FCRA;



                                                 13
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 14 of 16 PageID 14



              b. Award Plaintiff actual damages suffered, including lost wages, loss of fringe
                 benefits and damages;

              c. Award Plaintiff compensatory damages under the FCRA for embarrassment,
                 anxiety, humiliation and emotional distress Plaintiff has suffered and
                 continues to suffer;

              d. Award Plaintiff prejudgment interest on her damages award;

              e. Award Plaintiff punitive damages according to proof;

              f. Award Plaintiff reasonable costs and attorney’s fees; and

              g. Grant Plaintiff such other and further relief as this Court deems equitable
                 and just.


                        COUNT V: VIOLATION OF 42 U.S.C. § 1981

        80.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs

 1-23 of this Complaint as if set out in full herein.

        81.      Plaintiff is a member of a protected class of black citizens.

        82.      At all times relevant, Plaintiff was in a contractual relationship with the

 Defendant within the meaning of 42 U.S.C.A. § 1981, as amended.

        83.      During the course of Plaintiff’s employment with the Defendant, the

 Defendant has violated Plaintiff’s rights by depriving her of her right to the enjoyment of all

 benefits, privileges, terms and conditions of his employment contract as is enjoyed by non-

 black citizens, in violation of 42 U.S.C.A. § 1981(b), as amended.

        84.      During the course of Plaintiff’s employment with the Defendant, Plaintiff has

 not enjoyed the same benefits, privileges, terms and conditions of employment, as have non-

 black employees of the Defendant.




                                                 14
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 15 of 16 PageID 15



        85.      The Defendant’s treatment, practices and policies directed toward Plaintiff, as

 more fully described in paragraphs 8-23 of this Complaint, denied Plaintiff the full and equal

 benefits of all laws and proceedings for the security of persons and property as is enjoyed by

 non-black citizens, in violation of 42 U.S.C.A. § 1981, as amended.

        86.      The Defendant’s treatment, practices and policies directed toward Plaintiff, as

 more fully described in paragraphs 8-23, denied Plaintiff the right to make and enforce

 contracts as enjoyed by non-black citizens, in violation of 42 U.S.C.A. § 1981, as amended.

        87.      Through its actions and treatment of Plaintiff, the Defendant intended to

 discriminate against Plaintiff on the basis of Plaintiff’s race.

        88.      During the course of Plaintiff’s employment with the Defendant, Plaintiff has

 been subjected to a discriminatory, hostile and offensive work environment because of her

 race, as more fully described in paragraphs 8-23 of this Complaint.

        89.      As a direct and proximate result of the foregoing, Plaintiff has suffered

 embarrassment, humiliation, emotional distress, and other forms of damage.

        90.      Plaintiff has suffered damages of an on-going and continuous nature.

        WHEREFORE, Plaintiff requests that this honorable court:

              a. Enter judgment in Plaintiff’s favor and against the Defendant for its violations
                 of 42 U.S.C.A. § 1981, as amended;

              b. Award Plaintiff actual damages suffered;

              c. Award Plaintiff compensatory damages under 42 U.S.C.A. § 1981 for the
                 embarrassment, anxiety, humiliation and emotional distress Plaintiff has
                 suffered;

              d. Award Plaintiff prejudgment interest on his damages award;




                                                 15
Case 3:19-cv-01316-BJD-JBT Document 1 Filed 11/12/19 Page 16 of 16 PageID 16



           e. Enjoin the Defendant, its officers, agents, employees and anyone acting in
              concert with them, from discriminating, harassing and retaliating against
              Plaintiff and any employee;

           f. Award Plaintiff reasonable costs and attorney's fees; and

           g. Grant Plaintiff such other and further relief as this court deems equitable and
              just.

                                JURY TRIAL DEMAND

       Plaintiff demands a trial by jury of all issues so triable.

  Dated: November 12, 2019.

                                                 Respectfully submitted,

                                                 By: _s/ Brandon J. Gibson
                                                 Brandon J. Gibson, Esq.
                                                 Fla. Bar No.: 99411
                                                 bgibson@bjglawfirm.com
                                                 The Law Office of Brandon J. Gibson, PLLC
                                                 3800 Inverrary Blvd., Ste. 401-T
                                                 Lauderhill, Florida 33319
                                                 Telephone: (754) 229-1151
                                                 Facsimile: (844) 761-1555




                                               16
